UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2156



LLOYD LEE MARCUM,

                                                         Petitioner,


          versus


MILBURN COLLIERY COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(02-876-BLA)


Submitted:   February 25, 2004             Decided:   March 31, 2004


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lloyd Lee Marcum, Petitioner Pro Se. Dorothea Jenkins Clark,
JACKSON KELLY, PLLC, Morgantown, West Virginia; Michelle Seyman
Gerdano, Christian P. Barber, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lloyd Lee Marcum seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-45

(2000).     Our review of the record discloses that the Board’s

decision    is   based    upon   substantial   evidence   and   is   without

reversible error.        Accordingly, we affirm on the reasoning of the

Board.     See Marcum v. Milburn Colliery Co., No. 02-876-BLA (BRB

Aug. 28, 2003).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    - 2 -